[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                                                     FILED
                                No. 05-10404
                                                            U.S. COURT OF APPEALS
                            Non-Argument Calendar             ELEVENTH CIRCUIT
                          ________________________                June 29, 2005
                                                               THOMAS K. KAHN
                    D. C. Docket No. 04-03336-CV-TWT-1             CLERK


DARRELL JOE BELL,


                                                               Plaintiff-Appellant,

                                     versus

STATE OF GEORGIA,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                               (June 29, 2005)


Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Darrell Joe Bell, a Georgia state prisoner proceeding pro se, filed two
motions, one entitled “motion for equitable relief,” and the other entitled “motion

for judgment of acquittal,” challenging his convictions and sentences for child

molestation, enticing a child, and being a peeping tom. In these motions, Bell

claimed, inter alia, that he received ineffective assistance of counsel and that he

was actually innocent of the charges to which he had pleaded guilty.

       The district court conducted the required screening under the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, noting that the motions had

been docketed as a 42 U.S.C. § 1983 action, but that Bell sought relief that was

appropriate in a habeas petition under 28 U.S.C. § 2254. The court then concluded

that (1) if the motions were treated as § 1983 claims, they were barred by Heck v.

Humphrey1 because Bell had not shown that his state convictions had been

overturned, and (2) if the claims were treated as § 2254 claims, the district court

should not review the motions because Bell’s state habeas petition was pending in

the state supreme court.2 Finally, the district court found that, even if the motions



       1
          512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (holding that a plaintiff cannot
recover damages for an allegedly unconstitutional conviction if success on the claim would
invalidate a conviction unless the plaintiff can show that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal, or called
into question by a federal court’s issuance of a writ of habeas corpus).
       2
          According to the district court, Bell filed a state habeas petition, which was denied in 1999,
and the state supreme court denied a certificate of probable cause in 2000. Bell then filed a second
state habeas petition in 2003, which was denied as successive in 2004, and the request for a
certificate of probable cause remained pending in the state supreme court.

                                                   2
were construed under § 2254, they were untimely.

      We review frivolity dismissals under 28 U.S.C. § 1915A de novo. Harden v.

Pataki, 320 F.3d 1289, 1292 (11th Cir. 2003).

      Section 1915A of the PLRA requires the district court to review civil actions

and to identify cognizable claims or dismiss the complaint or portions thereof that

are frivolous. 28 U.S.C. § 1915A(b). A claim is frivolous if it is based on an

indisputably meritless legal theory or, after piercing the veil of the complaint, the

court determines that the factual allegations are clearly baseless. Neitzke v.

Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 1833, 104 L.Ed.2d 338 (1989)

(applying 28 U.S.C. 1915(d)); see also Carroll v. Gross, 984 F.2d 392, 393 (11th

Cir. 1993).

      Upon review of the record, we conclude that the district court properly

dismissed the motions as frivolous for the reasons stated in the district court’s

order dated December 30, 2004.

      AFFIRMED.




                                           3